Order filed, January 21, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00034-CV
                                 ____________

  DIANE CRUMLEY DEE; DINA CRUMLEY WHITE AS DEPENDENT
 ADMINISTRATOR OF THE ESTATE OF MARIE BARNES CRUMLEY;
  AND BRIDGET D. ELLIOTT AS TRUSTEE OF BC TRUST, Appellant

                                         V.

   CROSSWATER YACHT CLUB, LP; CROSSWATER YACHT CLUB
   MANAGEMENT, LLC; AND HARBOR VENTURES, INC., Appellee


                    On Appeal from the 126th District Court
                              Travis County, Texas
                    Trial Court Cause No. D-1-GN-09-000550


                                      ORDER

      The reporter’s record in this case was due December 30, 2014. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Dora Canizales, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM